DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the communications filed on February 17, 2022.  The Applicant’s Amendment and Request for Reconsideration has been received and entered. 
	Claims 1-20 are currently pending and have been examined.  Claims 1, 14, 19, and 20 have been amended.  
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2022 has been entered.

Response to Arguments
Applicant’s amendments necessitated the new grounds of rejection.
The previous rejection of claims 1-20 under 35 USC 101 has been withdrawn in view of Applicant’s amendments.  
Applicant’s remaining arguments have been fully considered but they are not persuasive.  Particularly, Applicant’s arguments are directed to the instantly amended claims, and are thus moot in view of the new grounds of rejection.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dillon (US PGP 2014/0019296) in view of Roytman (US PGP 2016/0110422).

As per claim 1, Dillon teaches [a] system comprising:
at least one memory that stores instructions (Dillon:  Fig. 12; Para [0152]); and 
one or more processors configured by the instructions to perform operations comprising (Dillon:  Fig. 12; Para [0152]): 
receiving, from a virtual assistant device, a . . . user input including a user query provided by a user . . . , the user being associated with a user profile; (Dillon:  Para [0032] (upon receipt of a query from the person, use the preference profile to generate a recommendation for the person); Figs. 3-4 (My Profile); Para [0076] (The interface 400 includes one or more selection fields 401 through which the user may enter or select various criteria that the recommended item must satisfy in order for the system to 
identifying an item category based on the . . . user query; the identifying of the item category comprising: . . . identify one or more terms included in the user query, and mapping the one or more terms to one of multiple item categories in an item inventory;  (Dillon: Para [0076] (The interface 400 includes one or more selection fields 401 through which the user may enter or select various criteria that the recommended item must satisfy in order for the system to recommend it. The criteria may include, for example, one or more traits, attributes, or other characteristics such as color, price range or maximum price, or type. The criteria also may include a context such as a food pairing or a type of event. When generating the recommendation, the system may require the recommended item to satisfy all of the criteria, some of the criteria, at least a baseline set of criteria (such as color and price range), or some combination thereof. The user interface may also include a recommendation field 403 through which the system presents the user with recommendations based on the criteria and the user's profile.); Para [0080] (In some embodiments, the system may provide a user with an ability to gain more experience with a particular category of item and improve their profile with respect to that category by supplementing the data in their profile for rated items in that category. For example, as shown in FIG. 3, the system's user interface 303 may provide the user with a selectable list or other set of categories. When the user selects 
detecting an anomalous relationship between the user profile and the item category based on user activity associated with the user profile; and (Dillon: Para [0076]-[0084] (when suggesting item(s), the system may proffer an item that will help the system improve the user's taste profile. For example, the system may assess the user's experience with a particular class or other group of items (referred to in this discussion as a category) and make suggestions for additional tastings that will help the user get more experience with items within the category, resolve conflicting information about preferences within a category or resolve conflicting information about the rating for a particular item. For example, the system may assess a user's experience 123 with a category of wines, such as “Chianti” or “South American Shiraz.” The system will apply any suitable algorithm to determine an experience score for the user's experience level with items of that category, wherein the algorithm includes variables that include a number of wines (or other items) tasted in the category, along with the relative variety of wines (or other items) tasted within the category. For example, a relatively high score may show that the user has “significant” experience a category, while a low score may show that the user has “little” experience in a category.); Para [0085]-[0089] (The request may include one or more criteria, such desired traits and/or attributes, a context, or other information that the system may use to generate a recommendation for one of the items in the database. The system will then receive identifying information about a specific item of interest 135. The data may be a serial number, a universal product code, a name or other description, scanned barcode data, a photo of a label that is processed using image recognition technology to extract identifying information, or any other data that the system may use to identify the item. The system will determine whether data for the specific item of interest is available in an item database 137. If so, the system may retrieve one or more traits and/or attributes of the item 139, process the retrieved characteristics through the relevant user's profile 141, and generate and output to the user a predicted rating for the item based on the process 143.))
in response to detecting the anomalous relationship between the user profile and the item category, causing the virtual assistant device to provide guidance with respect to the item category, the providing of the guidance including causing the virtual assistance device to provide guidance information comprising one or more attribute values of at least one item in the item category, the one or more attribute values corresponding to one or more attributes of interest with respect to the item category determined from additional user input.  (Dillon: Fig. 3 (310); Para [0072] (When the user indicates that he or she has sampled or is ready to rate the item, the user interface may present, on the same screen or one or more different screens, a rating field 310 through which the user may input and the system may receive the user's rating for the item.); Para [0076]-[0084] (The system will apply any suitable algorithm to determine an experience score for the user's experience level with items of that category, wherein the algorithm includes variables that include a number of wines (or other items) tasted in the category, along with the relative variety of wines (or other items) tasted within the category. For example, a relatively high score may show that the user has “significant” experience a category, while a low score may show that the user has “little” experience in a category. Thus, the system may identify items 125 from its database that are within the category and suggest 129 that, if tasted and rated, those items will improve the user's experience score for the category. These may include items the user has not yet rated and which have attributes and/or traits that the user has not yet experienced in the user's rated wines, or which the user has experienced less than other attributes and/or traits as indicated by wines rated by the user. As an example, if the user has tasted eight full-bodied, fruit-forward Chiantis but only one medium-bodied Chianti, it may suggest 127 a medium-bodied Chianti to the user. In some embodiments, the system may provide a user with an ability to gain more experience with a particular category of item and improve their profile with respect to that category by supplementing the data in their profile for rated items in that category. For example, as shown in FIG. 3, the system's user interface 303 may provide the user with a selectable list or other set of categories. When the user selects a category from the list, the system may suggest one or more items that, if rated by the user, will improve the user's profile with respect to that category, or with respect to one or more characteristics of items within the category. The items may be items that will improve the user's experience score, as described above. The system may also identify items within the category having attributes and/or traits for which the user has provided ambiguous ratings. For example, ambiguous ratings in the context of model based on a consistent rating pattern would be manifested by a low rating homogeneity. In the context of a model based on a contrasting 
As established supra, Dillon teaches receiving, from a virtual assistant device, a user input including a user query provided by a user (Dillon:  Para [0032]; Figs. 3-4; Para [0076]; Para [0080]) and identifying an item category based on the user query (Dillon: Para [0076]; Para [0080])).  Dillon, however, does not explicitly disclose that the user input is a natural language user input and the user query is a machine-readable representation of the user query. Still, one of ordinary skill in the art would have recognized such features to be obvious, as they were well established at the time of filing.  
For example, Roytman teaches 
receiving, from a virtual assistant device, an audio signal comprising a user query provided by a user in natural language; (Roytman: Fig. 4; Para [0087] (As illustrated on the left in FIG. 4, a user device used to submit a query may correspond to a web chat interface 402, mobile and voice NLP (Natural language processing) application, or a social media platform 406.); Para [0088] (The artificial intelligence module 103 for example comprises an artificial intelligence engine having the functions of: natural language interaction, allowing spoken or written natural language received from a user to be interpreted); Fig. 5; Para [0093] (In a first operation 502, a user query is received. For example, one or more user messages are received detailing the user query.))
transforming, by a natural language understanding component and a speech recognition component of an artificial intelligence framework, the audio signal into a machine-readable representation of the user query, the transforming of the audio signal including converting, by the speech recognition component, the audio signal to text based on one or more features extracted from the audio signal (Roytman: Fig. 4 Para [0088] (The artificial intelligence module 103 for example comprises an artificial intelligence engine having the functions of: natural language interaction, allowing spoken or written natural language received from a user to be interpreted); Para [0032] (performing natural language processing on said user query in order to extract said content.); Para [0039] (artificial engine which receives customer input, uses Natural Language Processing techniques to match it against a defined or statistically generated set of rules in order to trigger the most appropriate artificial intelligence flow and corresponding response sequence back to the customer.); Para [0043]; Para [0068]-[0069] (The artificial intelligence module 103 for example applies a set of rules and/or algorithms for dealing with user queries, and is capable of sustaining a typed or spoken conversation with users up to a point at which the user query has been resolved. For example, the artificial intelligence module 103 applies natural language processing to the user queries in order to extract the content of these queries, and in order to be able to interpret what response is required in order to resolve the user query. In some embodiments, the routing rules 106 may define one or more keywords. If one of these keywords is present in a user query, the routing rules for example define that the query should be handled by a live agent via one of the live agent engines 112, or by a virtual assistant via one of the virtual assistant engines 114. As an example, if a keyword such as “virus”, “no signal” or the like is present in the user query, this may designate a type of technical query that is complex to resolve and best handled by a live agent in order to avoid a lengthy and unproductive use of the artificial intelligence module 103. Alternatively, key words such as “change my offer” or “upgrade my phone” could be recognized as queries relating to sales that can be handled by a virtual assistant in an efficient manner.))
identifying an . . .  category based on the machine-readable representation of the user query; the identifying of the item category comprising: parsing the machine-readable representation of the user query to identify one or more terms included in the user query, and mapping the one or more terms to one of multiple . . . categories . . . ;  (Roytman: Para [0068]-[0069] (The artificial intelligence module 103 for example applies a set of rules and/or algorithms for dealing with user queries, and is capable of sustaining a typed or spoken conversation with users up to a point at which the user query has been resolved. For example, the artificial intelligence module 103 applies natural language processing to the user queries in order to extract the content of these queries, and in order to be able to interpret what 
This known technique is applicable to the method of Dillon as they both share characteristics and capabilities, namely, they are directed to receiving and processing user queries.
One of ordinary skill in the art would have recognized that applying the known technique of Roytman would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the technique of Roytman to the teachings of Dillon would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such natural language features into similar methods.  Further, applying the receiving a natural language user input including a user query provided by a user in natural language; transforming, by a natural language understanding component of an artificial intelligence framework, the natural language user input into a machine-readable representation of the user query; identifying an category based on the machine-readable representation of the user query to the user input and user query of Dillon would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow an artificial intelligence solution that is a fraction of the cost of employing people to perform the same role and allow a query response solution that overcomes the technical difficulties of implementing such a system based on artificial intelligence (Roytman: Para [0003]-[0005]).

As per claim 2, Dillon/Roytman teach the invention of claim 1 as set forth above.  Additionally, Dillon/Roytman teach wherein the detecting of the anomalous relationship between the user profile and the item category includes: 
accessing user profile data corresponding to the user profile, the user profile data including the user activity, the user activity including actions performed by a user corresponding to the user profile; (Dillon: Para [0076]-[0084] (Thus, when suggesting item(s), the system may proffer an item that will help the system improve the user's taste profile. For example, the system may assess the user's experience with a particular class or other group of items (referred to in this discussion as a category) and make suggestions for additional tastings that will help the user get more experience with items within the category, resolve conflicting information about preferences within a category or resolve conflicting information about the rating for a particular item. For example, the system may assess a user's experience 123 with a category of wines, such as “Chianti” or “South American Shiraz.” The system will apply any suitable algorithm to determine an experience score for the user's experience level with items of that category, wherein the algorithm includes variables that include a number of wines (or other items) tasted in the category, along with the relative variety of wines (or other items) tasted within the category. For example, if a user has tasted ten wines within the category, if the wines all have varying traits and attributes then the system may assign one point for each wine and give the user an experience score of 10 for that category. However, if eight of the wines tasted are have very similar attributes and/or traits, may assign a number less than one for the similar wines, or the system may assign a maximum total number (e.g., 3) for the similar wines so that the remaining five similar wines are not counted in the calculation of the user's experience score. The score may be a numeric score or a word-based or graphic descriptor based on a numeric score. For example, a relatively high score may show that the user has “significant” experience a category, while a low score may show that the user has “little” experience in a category.); Para [0144]-[0147])
determining a familiarity score of the user profile with respect to the item category based on the user activity; and (Dillon: Para [0076]-[0084] (Thus, when suggesting item(s), the system may proffer an item that will help the system improve the user's taste profile. For example, the system may assess the user's experience with a particular class or other group of items (referred to in this discussion as a 
determining the familiarity score is below a threshold familiarity score. Attorney Docket No. 2043.L68US1 41 Client File No. IP-P3404US1 (Dillon: Para [0076]-[0084] (Thus, when suggesting item(s), the system may proffer an item that will help the system improve the user's taste profile. For example, the system may assess the user's experience with a particular class or other group of items (referred to in this discussion as a category) and make suggestions for additional tastings that will help the user get more experience with items within the category, resolve conflicting information about preferences within a category or resolve conflicting information about the rating for a particular item. For example, the system may assess a user's experience 123 with a category of wines, such as “Chianti” or “South American Shiraz.” The system will apply any suitable algorithm to determine an experience score for the user's experience level with items of that category, wherein the algorithm includes variables that include a number of wines (or other items) tasted in the category, along with the relative variety of wines (or other items) tasted within the category. For example, if a user has tasted ten wines within the category, if the wines all have varying traits and attributes then the system may assign 

As per claim 3, Dillon/Roytman teach the invention of claim 2 as set forth above.  Additionally, Dillon/Roytman teach wherein the familiarity score is generated based on a number and type of actions in the user activity associated with the item category.  (Dillon: Para [0076]-[0084] (For example, the system may assess the user's experience with a particular class or other group of items (referred to in this discussion as a category) and make suggestions for additional tastings that will help the user get more experience with items within the category, resolve conflicting information about preferences within a category or resolve conflicting information about the rating for a particular item. For example, the system may assess a user's experience 123 with a category of wines, such as “Chianti” or “South American Shiraz.” The system will apply any suitable algorithm to determine an experience score for the user's experience level with items of that category, wherein the algorithm includes variables that include a number of wines (or other items) tasted in the category, along with the relative variety of wines (or other items) tasted within the category. For example, if a user has tasted ten wines within the category, if the wines all have varying traits and attributes then the system may assign one point for each wine and give the user an experience score of 10 for that category. However, if eight of the wines tasted are have very similar attributes and/or traits, may assign a number less than one for the similar wines, or the system may assign a maximum total number (e.g., 3) for the similar wines so that the remaining five 

As per claim 4, Dillon/Roytman teach the invention of claim 2 as set forth above.  Additionally, Dillon/Roytman teach wherein the determining of the familiarity score comprises determining whether the user activity includes at least one action associated with the item category.  (Dillon: Para [0076]-[0084] (For example, the system may assess the user's experience with a particular class or other group of items (referred to in this discussion as a category) and make suggestions for additional tastings that will help the user get more experience with items within the category, resolve conflicting information about preferences within a category or resolve conflicting information about the rating for a particular item. For example, the system may assess a user's experience 123 with a category of wines, such as “Chianti” or “South American Shiraz.” The system will apply any suitable algorithm to determine an experience score for the user's experience level with items of that category, wherein the algorithm includes variables that include a number of wines (or other items) tasted in the category, along with the relative variety of wines (or other items) tasted within the category. For example, if a user has tasted ten wines within the category, if the wines all have varying traits and attributes then the system may assign one point for each wine and give the user an experience score of 10 for that category. However, if eight of the wines tasted are have very similar attributes and/or traits, may assign a number less than one for the similar wines, or the system may assign a maximum total number (e.g., 3) for the similar wines so that the remaining five similar wines are not counted in the calculation of the user's experience score. The score may be a numeric score or a word-based or graphic descriptor based on a numeric score. For example, a relatively high score may show that the user has “significant” experience a category, while a low score may show that the user has “little” experience in a category.); Para [0144]-[0147])

As per claim 5, Dillon/Roytman teach the invention of claim 2 as set forth above.  Additionally, Dillon/Roytman teach wherein the determining of the familiarity score comprises: 
identifying, from the user activity, one or more actions associated with the item category; assigning a score to each of the one or more actions; and aggregating the scores assigned to each of the one or more actions scores to produce the familiarity score.  (Dillon: Para [0076]-[0084] (For example, the system may assess the user's experience with a particular class or other group of items (referred to in this discussion as a category) and make suggestions for additional tastings that will help the user get more experience with items within the category, resolve conflicting information about preferences within a category or resolve conflicting information about the rating for a particular item. For example, the system may assess a user's experience 123 with a category of wines, such as “Chianti” or “South American Shiraz.” The system will apply any suitable algorithm to determine an experience score for the user's experience level with items of that category, wherein the algorithm includes variables that include a number of wines (or other items) tasted in the category, along with the relative variety of wines (or other items) tasted within the category. For example, if a user has tasted ten wines within the category, if the wines all have varying traits and attributes then the system may assign one point for each wine and give the user an experience score of 10 for that category. However, if eight of the wines tasted are have very similar attributes and/or traits, may assign a number less than one for the similar wines, or the system may assign a maximum total number (e.g., 3) for the similar wines so that the remaining five similar wines are not counted in the calculation of the user's experience score. The score may be a numeric score or a word-based or graphic descriptor based on a numeric score. For example, a relatively high score may show that the user has “significant” experience a category, while a low score may show that the user has “little” experience in a category.); Para [0144]-[0147])

As per claim 7, Dillon/Roytman teach the invention of claim 2 as set forth above.  Additionally, Dillon/Roytman teach wherein the determining of the familiarity score comprises: 
building a cluster graph based on the user activity, the cluster graph comprising one or more clusters; andAttorney Docket No. 2043.L68US1 42 Client File No. IP-P3404US1 (Dillon: Para [0081] (The system may also identify items within the category having attributes and/or traits for which the user has provided ambiguous ratings. For example, ambiguous 
determining, using the cluster graph, a distance between the item category and one of the one or more clusters, the distance corresponding to the familiarity score. (Dillon: Para [0076]-[0084] (The system may also identify items within the category having attributes and/or traits for which the user has provided ambiguous ratings. For example, ambiguous ratings in the context of model based on a consistent rating pattern would be manifested by a low rating homogeneity. In the context of a model based on a contrasting preference, ambiguity would be manifested by ratings not clustered closely enough around 

As per claim 8, Dillon/Roytman teach the invention of claim 1 as set forth above.  Additionally, Dillon/Roytman teach wherein the causing of the virtual assistant device to provide the guidance comprises: 
causing the virtual assistant to ask a user one or more questions, the additional user input comprising one or more answers provided by the user in response to the one or more questions; and analyzing the additional user input received in response to the one or more questions. (Dillon: Fig. 3 (310); Para [0072] (When the user indicates that he or she has sampled or is ready to rate the item, the user interface may present, on the same screen or one or more different screens, a rating field 310 
As per claim 9, Dillon/Roytman teach the invention of claim 8 as set forth above.  Additionally, Dillon/Roytman teach wherein the causing of the virtual assistant device to provide the guidance further comprises:
determining the one or more attributes of interest with respect to the item category based on the analyzing of the additional user input.   (Dillon: Para [0076]-[0084] (For example, as shown in FIG. 3, the system's user interface 303 may provide the user with a selectable list or other set of categories. When the user selects a category from the list, the system may suggest one or more items that, if rated by the user, will improve the user's profile with respect to that category, or with respect to one or more characteristics of items within the category. The items may be items that will improve the user's experience score, as described above. The system may also identify items within the category having attributes and/or traits for which the user has provided ambiguous ratings. For example, ambiguous ratings in the context of model based on a consistent rating pattern would be manifested by a low rating homogeneity. In the context of a model based on a contrasting preference, ambiguity would be manifested by ratings not clustered closely enough around the trending or focal rating patterns. if the fitness metric for this model is near the acceptance threshold, it may be appropriate to suggest that the user rated one or several items that are of the same category and/or that share a same attribute. For example, if the items sampled were atypical, or if the context of the item experience were atypical, then such cases repeating the item experience may reveal a preference that was masked by unusual circumstances. In the case of a preference model based on a consistent preference, the system may identify from its database additional items to suggest 125, having the same characteristics as the partitioning process used to construct the subset of items associated with the item.); Para [0144]-[0147])

As per claim 10, Dillon/Roytman teach the invention of claim 8 as set forth above.  Additionally, Dillon/Roytman teach wherein the causing of the virtual assistant device to provide the guidance further comprises: 
aggregating results of the analyzing the additional user input into a formal query; and  (Dillon: Para [0076]-[0084] (For example, as shown in FIG. 3, the system's user interface 303 may provide the user with a selectable list or other set of categories. When the user selects a category from the list, the 
identifying the at least one item in the item category by searching an item inventory using the formal query. (Dillon: Para [0076]-[0084] (For example, as shown in FIG. 3, the system's user interface 303 may provide the user with a selectable list or other set of categories. When the user selects a category from the list, the system may suggest one or more items that, if rated by the user, will improve the user's profile with respect to that category, or with respect to one or more characteristics of items within the category. The items may be items that will improve the user's experience score, as described above. The system may also identify items within the category having attributes and/or traits for which the user has provided ambiguous ratings. For example, ambiguous ratings in the context of model based on a consistent rating pattern would be manifested by a low rating homogeneity. In the context of a model based on a contrasting preference, ambiguity would be manifested by ratings not clustered closely enough around the trending or focal rating patterns. if the fitness metric for this model is near the acceptance threshold, it may be appropriate to suggest that the user rated one or several items that are of the same category and/or that share a same attribute. For example, if the items sampled were atypical, 
As per claim 11, Dillon/Roytman teach the invention of claim 8 as set forth above.  Additionally, Dillon/Roytman teach wherein the causing of the virtual assistant device to ask the user to one or more questions comprises causing the virtual assistant device to ask a predetermined number of questions based on the item category. (Dillon: Fig. 3 (310); Para [0072] (When the user indicates that he or she has sampled or is ready to rate the item, the user interface may present, on the same screen or one or more different screens, a rating field 310 through which the user may input and the system may receive the user's rating for the item.); Para [0076]-[0084] (For example, as shown in FIG. 3, the system's user interface 303 may provide the user with a selectable list or other set of categories. When the user selects a category from the list, the system may suggest one or more items that, if rated by the user, will improve the user's profile with respect to that category, or with respect to one or more characteristics of items within the category. The items may be items that will improve the user's experience score, as described above. The system may also identify items within the category having attributes and/or traits for which the user has provided ambiguous ratings. For example, ambiguous ratings in the context of model based on a consistent rating pattern would be manifested by a low rating homogeneity. In the context of a model based on a contrasting preference, ambiguity would be manifested by ratings not clustered closely enough around the trending or focal rating patterns. if the fitness metric for this model is near the acceptance threshold, it may be appropriate to suggest that the user rated one or several items that are of the same category and/or that share a same attribute. For example, if the items sampled were atypical, or if the context of the item experience were atypical, then such cases repeating the item experience may reveal a preference that was masked by unusual circumstances. In the case of a preference model based on a consistent preference, the system may identify from its database additional items to suggest 125, having the same characteristics as the partitioning process used to construct the subset of items associated with the item.); Para [0144]-[0147]; Fig. 4; Para [0076] (An example of a user interface 400 
As per claim 12, Dillon/Roytman teach the invention of claim 1 as set forth above.  Additionally, Dillon/Roytman teach wherein the causing of the virtual assistant device to provide the guidance comprises: Attorney Docket No. 2043.L68US1 43 Client File No. IP-P3404US1 enabling communication between a user of the virtual assistant device and an expert user having expertise with the item category, the expertise of the expert user being identified based on user profile data associated with the expert user. (Dillon: Para [0057]-[0059] (In some embodiments, the traits may be provided by an expert in the field of the relevant items, such as a sommelier in embodiments that involve wines. Traits may have a binary value (e.g., detected or not, present or absent), while others may have an intensity measure (e.g., on a scale of 1 to 5).); Para [0076]-[0084] (Thus, when suggesting item(s), the system may proffer an item that will help the system improve the user's taste profile. For example, the system may assess the user's experience with a particular class or other group of items (referred to in this discussion as a category) and make suggestions for additional tastings that will help the user get more experience with items within the category, resolve conflicting information about preferences within a category or resolve conflicting information about the rating for a particular item. For example, the system may assess a user's experience 123 with a category of wines, such as “Chianti” or “South American Shiraz.” The system will apply any suitable algorithm to determine an experience score for the user's experience level with items of that category, wherein the algorithm includes variables that include a number of wines (or other items) tasted in the category, along with the relative variety of wines (or other items) tasted within the category. For example, if a user has tasted ten wines within the category, if the wines all have varying traits and attributes then the system may assign 

As per claim 13, Dillon/Roytman teach the invention of claim 1 as set forth above.  Additionally, Dillon/Roytman teach wherein the guidance information further includes an overall rating for the at least one item determined based on one or more user reviews for the at least one item. (Dillon: Fig. 10; Para [0131]-[0133] (Analysis begins at the top level of FIG. 10, where a strong contrasting preference is found to favor the left class subset (A, B, . . . , J) over the right class subset (K, L, . . . , P). The left branch of the hierarchy is rated as Great, albeit with not much rating homogeneity, and the right branch is rated Bad with a high rating homogeneity.);Para [0057]-[0059] (In some embodiments, the traits may be provided by an expert in the field of the relevant items, such as a sommelier in embodiments that involve wines. Traits may have a binary value (e.g., detected or not, present or absent), while others may have an intensity measure (e.g., on a scale of 1 to 5).); Para [0061]; [0099])

As per claims 14, 15, 16, and 19, these claims are substantially similar to claims 1, 2, 5, 9, respectively, and are therefore rejected in the same manner as these claims, as set forth above.  

As per claim 18, this claim is substantially similar to the limitations of claims 8 and 10 and is therefore rejected in the same manner as these claims, as set forth above.  

As per claim 20, this claim is substantially similar to claim 1 and is therefore rejected in the same manner as this claim, as set forth above.  

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dillon in view of Roytman, as applied above, and further in view of Chan (US PGP 2008/0243637).

As per claim 6, Dillon/Roytman teach the invention of claim 5 as set forth above.  Additionally, Dillon/Roytman teach one or more actions associated with the item category (Dillon: Para [0076]-[0084]; Para [0144]-[0147]).  Dillon/Roytman do not explicitly disclose the following known technique which is taught by Chan:  
wherein the one or more actions associated with the item category include one or more of:  listing an item from the item category for sale, selling an item from the item category, viewing an item listing for an item from the item category, bidding on an item from the item category, purchasing an item in the item category, submitting an offer to purchase an item in the item category, adding an item to an electronic shopping cart that is from the item category, adding an item from the item category to a wish list, or adding an item from the item category to a watch list.  (Chan: Para [0025] (Section I describes a process in which a user's collection of items, such as items in the user's purchase history, is subdivided into multiple clusters. These clusters are then analyzed to assess the user's interests, and are used (optionally in combination with other criteria) to select the “best” items to use as recommendation sources.); Para [0039]; Para [0045]-[0046] (The foregoing and other criteria can be used in any appropriate combination to assess whether particular items in the user's purchase history (or other collection) should be used as sources. For example, each cluster or item (or each outlier cluster or item) can be scored based on multiple criteria, including some or all of the criteria listed above. The resulting scores can then be used to select particular items to include or exclude as recommendation sources. This process (including application of the clustering algorithm) may be performed in real time when a user requests recommendations, or may be performed off-line in response to certain events, such as purchase events.); Para [0055] (FIG. 3 illustrates a web page that represents one example of such a “collection management” user interface. The left pane 50 of the web page displays clusters of items purchased by 
This known technique is applicable to the method of Dillon/Roytman as they both share characteristics and capabilities, namely, they are directed to determining user activity and actions. 
One of ordinary skill in the art at the time of filing would have recognized that applying the known technique of Dillon/Roytman would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the technique of Chan to the teachings of Dillon/Roytman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such action features into similar methods.  Further, applying the listing an item from the item category for sale, selling an item from the item category, viewing an item listing for an item from the item category, bidding on an item from the item category, purchasing an item in the item category, submitting an offer to purchase an item in the item category, adding an item to an electronic shopping cart that is from the item category, adding an item from the item category to a wish list, or adding an item from the item category to a watch list to the one or more actions associated with the item category of Dillon would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow for recommendations to be sufficiently tailored to users’ respective interests (Chan: Para [0002]-[0006]).

As per claim 17, this claim is substantially similar to claim 6 and is therefore rejected in the same manner as this claim, as set forth above.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Linden (US PGP 2016/171588) – receiving buyer order offers with price limits and generating matching seller offers. 
Hill, E. (https://dialog.proquest.com/professional/docview/759929332?accountid=131444) -- Integrating natural language and program structure information to improve software search and exploration
                           

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778. The examiner can normally be reached Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER V LEE/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625